GOODRICH, Circuit Judge
(dissenting).
However this case comes out someone is going to receive a substantial windfall which he neither expected nor worked for. My own interpretation of the transaction by which Coble acquired the assorted collection of cats and dogs which it was thought constituted the remaining assets of the defunct Lycoming Trust Company is that Coble bought everything there was left. The consideration was obviously nominal. But no one thought the stuff was worth much. The situation is comparable to that of a man who buys a seemingly barren piece of land for almost nothing and oil is discovered on it later. The buyer wins, of course. I should let him win here.